DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2015/0003463 A1) further in view of Stokking et al. (US Publication 2016/0173357 A1).
In regards to claims 1-2, 10-11 and 19 Li et al. (US Publication 2015/0003463 A1) A method comprising: establishing at least one virtual routing and forwarding (VRF) instance for at least one network segment of a plurality of network segments (see paragraphs 41-42; According to a stored VRF table, the PE device 510 may append MPLS LSP routing information and a MPLS Big Label header.  The PE-VTEP 530 may, according to a stored VRF table, map the MPLS Big Label header to virtual network identifiers (e.g. VXLAN VNIs) prior to forwarding the data packet to a virtual network within a data center); instantiating, for the at least one VRF instance, at least one bond interface on at least one VRF device and mapping at (see paragraph 28; a data packet header being transmitted out of a PE-VLAN toward an MPLS network may comprise about three layers: an outer label, a single layer combining an outer VLAN ID and an inner VLAN ID, and an inner label. Double tagged VLAN IDs, or a VLAN ID for an outer VLAN and a VLAN ID for an inner VLAN may require a minimum of an about 24-bit space, and may therefore require an enhanced MPLS header that has the capacity to support addressing for greater than about one million virtual networks. In yet another embodiment, an enhanced MPLS header, which has the capacity to support addressing for greater than about one million virtual networks, may be utilized to provide one-to-one mapping between VPN labels and NVO3 Virtual Network Identifier (VNIDs)).  
In regards to claims 1-2, 10-11 Li fails to teach and wherein the at least one bond interface is a TUN/TAP interface.  
Stokking et al. (US Publication 2016/0173357 A1) teaches, the at least one bond interface is a TUN/TAP interface (see paragraph 79; using a virtual network interface bridged with the physical network interface, using for example TUN or TAP functions).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to use the TUN/TAP interface as taught by Stokking into the teachings of Li.  The motivation to do so would to have 
In regards to claims 3, 12 Li teaches, wherein the at least one VRF device is a next hop (see paragraph 43; The PE device 630 may determine a CE device next hop address for the data packet according to a stored VRF table, and forward the data packet accordingly to CE device 640).  
In regards to claims 4, 13 Li teaches wherein the mapping is a proportional (see figures 5-6, the egress routing table per VRF has one destination address and a proportional next hop).
In regards to claims 5, 14 and 20 Li teaches, transmitting a packet, received from the at least one VRF device in a network segment over the at least one bond interfaces of the VRF device, to a computing resource (see paragraph 21; each leaf switch 22 has two interfaces: a switch interface, through which the VTEP connects to local hosts (here, hosts 14 and/or hosts 14), and an IP interface, through which the VTEP connects to a transport IP network).  
In regards to claims 6, 15 Li teaches, wherein the computing resource is a virtual machine (see paragraph 24; Data center 215 may comprise one or more virtual networks 245, as well as one or more virtual machines 250).  
In regards to claims 7, 16 Li teaches, listening to at least another bond interface; receiving a packet; determining, based on the mapping, the at least one VNID mapped to the at least one bond interface (see figures 5-6 respectively for packet life from customer to DC and from DC to customer); and tunneling the packet to the at least one application via the at least one bond interface (see paragraph 28; an enhanced MPLS header, which has the capacity to support addressing for greater than about one million virtual networks, may be utilized to provide one-to-one mapping between VPN labels and NVO3 Virtual Network Identifier (VNIDs)).  
In regards to claims 8, 17 Li teaches, wherein the packet is an encapsulated packet (see paragraph 28; VXLAN encapsulation (see paragraphs 26, 27 and 28; VXLAN encapsulation).  
In regards to claims 9, 18 Li teaches, wherein the plurality of network segments are part of an overlay network (see paragraph 28; overlay network 30).  
Relevant Prior Art
Prior art Liu (US Publication 2019/0158397 A1) teaches, in Fig. 4 a process for joint operation of the VPN server, the VGW and control entity 318.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY P PATEL/Primary Examiner, Art Unit 2466